  Case 16-18895         Doc 88     Filed 03/05/19 Entered 03/05/19 09:41:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-18895
         CATHERINE SHARKEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/08/2016.

         2) The plan was confirmed on 08/31/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2017, 10/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/25/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,450.00.

         10) Amount of unsecured claims discharged without payment: $26,505.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-18895        Doc 88      Filed 03/05/19 Entered 03/05/19 09:41:29                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $36,100.00
        Less amount refunded to debtor                         $156.67

NET RECEIPTS:                                                                                 $35,943.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,760.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,685.88
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,445.88

Attorney fees paid and disclosed by debtor:               $1,240.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMO RECOVERIES                 Unsecured          46.05           NA              NA            0.00        0.00
BUDS AMBULANCE SERVICE         Unsecured         605.00           NA              NA            0.00        0.00
CALIBER HOME LOANS             Secured       22,000.00       7,753.57        7,753.57      7,753.57         0.00
CALIBER HOME LOANS             Secured      251,405.53    193,113.58             0.00           0.00        0.00
CAVALRY SPV I                  Unsecured      1,811.19       1,811.19        1,811.19      1,811.19         0.00
CBCS                           Unsecured      1,707.79            NA              NA            0.00        0.00
CHASE CARD MEMBER SERVICE      Unsecured      7,818.00            NA              NA            0.00        0.00
CITY OF HARVEY                 Secured            85.00           NA            85.00          85.00        0.00
Comenity Bank                  Unsecured         311.00           NA              NA            0.00        0.00
COMPUTER CREDIT                Unsecured         536.61           NA              NA            0.00        0.00
CUSTOM COLLECTION SERVICES INC Unsecured         174.00        174.00          174.00        174.00         0.00
GECRB/CARE CREDIT              Unsecured         500.00           NA              NA            0.00        0.00
GM FINANCIAL                   Secured       13,612.32     14,975.00        14,975.00     14,975.00    1,601.64
GM FINANCIAL                   Unsecured            NA       1,661.11        1,661.11      1,661.11         0.00
LAKE IMAGING LLC               Unsecured         174.00           NA              NA            0.00        0.00
LOYOLA UNIVERSITY MED CTR      Unsecured      7,845.00            NA              NA            0.00        0.00
LVNV FUNDING                   Unsecured      2,511.75       3,435.94        3,435.94      3,435.94         0.00
MEDICAL RECOVERY SPECIALISTS Unsecured           900.00           NA              NA            0.00        0.00
NEW YORK & CO                  Unsecured         433.00           NA              NA            0.00        0.00
PREMIER BANK CARD              Unsecured         885.00           NA              NA            0.00        0.00
QUEST DIAGNOSTICS              Unsecured          88.00           NA              NA            0.00        0.00
RUSH UNIVERSITY MED CTR        Unsecured         907.43           NA              NA            0.00        0.00
SAINT MARGARET MERCY           Unsecured      2,126.00            NA              NA            0.00        0.00
SEARS                          Unsecured      1,000.00            NA              NA            0.00        0.00
SOUTH SUBURBAN GASTROENTERO Unsecured             22.65           NA              NA            0.00        0.00
St. James Hospital             Unsecured         100.00           NA              NA            0.00        0.00
THD/CBNA                       Unsecured         500.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-18895         Doc 88      Filed 03/05/19 Entered 03/05/19 09:41:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $7,753.57          $7,753.57             $0.00
       Debt Secured by Vehicle                           $14,975.00         $14,975.00         $1,601.64
       All Other Secured                                     $85.00             $85.00             $0.00
 TOTAL SECURED:                                          $22,813.57         $22,813.57         $1,601.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,082.24          $7,082.24              $0.00


Disbursements:

         Expenses of Administration                             $4,445.88
         Disbursements to Creditors                            $31,497.45

TOTAL DISBURSEMENTS :                                                                      $35,943.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
